Citation Nr: 0008106	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  95-01 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  

4.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative joint disease of the lower spine.

5.  Entitlement to a disability evaluation in excess of 10 
percent for instability of the right knee, status post 
internal derangement.  

6.  Entitlement to a disability evaluation in excess of 10 
percent for post traumatic degenerative joint disease of the 
right knee.  

7.  Entitlement to a disability evaluation in excess of 10 
percent for allergic rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
August 1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1994 rating decision from the 
Houston, Texas, Department of Veterans Affairs (VA), Regional 
Office (RO), that denied entitlement to service connection 
for sinusitis, COPD, and headaches, and entitlement to 
increased evaluations for the service-connected allergic 
rhinitis, lumbar spine disability, and right knee disability.     

In the February 1994 rating decision, service connection for 
prostatitis was denied.  The veteran filed a timely appeal.  
In October 1999, the RO granted service connection for 
prostatitis.  Consequently, this issue is no longer before 
the Board for appellate review.  




FINDINGS OF FACT

1.  Competent medical evidence demonstrating a current 
diagnosis of sinusitis has not been presented.  

2.  Competent medical evidence demonstrating a current 
diagnosis of a headache disorder has not been presented. 

3.  Competent medical evidence demonstrating a current 
diagnosis of COPD has not been presented.

4.  The service-connected degenerative joint disease of the 
lower spine is principally manifested by X-ray findings of 
severe degenerative disc disease, significant disk space 
narrowing at L4-5, small anterior osteophyte formation, and 
small spurs at L1-L3; slight to moderate limitation of motion 
of the lumbar spine; weak paraspinal musculature; percussive 
tenderness in the lower lumbar area; and complaints of back 
discomfort with activity, which is productive of moderate 
impairment.  

5.  The service-connected instability of the right knee, 
status post internal derangement, postoperative, is 
principally manifested by slight laxity of the medial and 
anterior cruciate ligaments and lateral collateral 
posterolateral capsular instability. 

6.  The service-connected post traumatic degenerative joint 
disease of the right knee is principally manifested by 
complaints of swelling and discomfort and pain with activity; 
X-ray findings of progressive tricompartmental degenerative 
arthritic changes; slight limitation of flexion; tenderness 
along the medial and lateral joint lines; marked parapatellar 
crepitus; and atrophy of the right quadriceps muscle; which 
is productive of moderate functional impairment.     

7.  The service-connected allergic rhinitis is principally 
manifested by red, edematous, congested and swollen mucosa; 
swollen turbinates; serous exudate and secretion; and airway 
obstruction of 50 percent on the left and 40 percent on the 
right, without evidence of moderate or massive crusting, 
ozena, atrophic changes, anosmia, or nasal polyps.


CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for sinusitis.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for headaches.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for COPD.  38 U.S.C.A. § 
5107(a) (West 1991).

4.  The criteria for a 20 percent evaluation for degenerative 
joint disease of the lumbar spine have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.6, 4.59, 
4.71a, Diagnostic Codes 5003, 5292 (1999). 

5.  The criteria for a disability evaluation in excess of 10 
percent for instability of the right knee, status post 
internal derangement, postoperative, have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1999).  

6.  The criteria for a 20 percent evaluation for post 
traumatic degenerative joint disease of the right knee have 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260 (1999).  

7.  The criteria for a disability rating in excess of 10 
percent for allergic rhinitis are not met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.97, Diagnostic Codes 6501 
(1996); 38 C.F.R. § 4.97, Diagnostic Code 6522 (1999). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
three claimed disabilities and increased ratings for three 
service-connected disabilities.  In the interest of clarity, 
after reviewing the applicable law and regulations, the Board 
will separately discuss the issues on appeal.

Pertinent Law and Regulations

Well grounded claims

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United Stated Court of Appeals 
for Veterans Claims (formerly the Court of Veterans Appeals) 
(Court) stated that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability."  Brammer, 3 Vet. 
App. at 225.  The Court further stated that where the proof 
is insufficient to establish a present disability there can 
be no valid claim for service connection.  Id. 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Evidentiary assertions accompanying a claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19, 21 (1993).


Service Connection

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1999).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1999). 

Increased disability ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (1999), 
which require the evaluation of the complete medical history 
of the veteran's condition. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), the Court held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease to injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  The joints involved should 
be tested for pain on both active and passive motion, in 
weight-bearing and non weight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(1999).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (1998); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative of or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Additional law and regulations will be discussed where 
appropriate in connection with the specific issues on appeal.

Entitlement to service connection for sinusitis 

The veteran asserts that he is entitled to service connection 
for sinusitis.  He contends that he incurred sinusitis as a 
result of chemical exposure in service.  

Factual background

Service medical records dated in October 1983 indicate that 
the veteran sustained hydrazine vapor exposure.  The veteran 
was asymptomatic.  There was no evidence of toxicity.  

Service medical records dated in March 1991 indicate that the 
veteran was exposed to toxic chemicals on workhours from 
April 1989 to October 1989.  The veteran's symptoms included 
numbness, in the face, coughing, a "hard time breathing," 
severe headaches, and feeling unusually tired.  The veteran 
reported that he had been exposed to the fumes for a total of 
one hour each day.  The veteran indicated that he first 
started to feel the symptoms in April 1989.  He was treated 
with antibiotics and sinus medications.  In April 1991, the 
environmental health concluded that the veteran's abnormal 
physical condition appeared to be a systemic effect as a 
direct result of the toxic material inhalation associated 
with his job.  It was classified as an occupational illness.  

Service medical records dated in 1990 indicate that the 
veteran had complaints of sinus trouble and sinus headaches.  
In May 1990, chronic allergic rhinitis was diagnosed.  In 
December 1990, allergic rhinitis was diagnosed.    

An August 1991 service medical record indicates that the 
veteran's occupational illness symptoms reoccurred.  

A September 1992 report of medical history indicates that the 
veteran reported having sinusitis.  

A November 1993 VA examination report indicates that the 
veteran reported that in April 1990 in service, he was 
exposed to polyurethane fumes about two times a day from 
April 1990 to October 1990.  He reported that in about June 
1991, he started to have dry cough with nasal connection and 
left earache.  He also noticed that he had numbness of the 
left nasal area.  He went to see the doctor and they thought 
that it was a cold.  He was given some medication which did 
not help.  He continued to have symptoms and was 
progressively getting worse, so he went back to the doctor; 
he was given antibiotics.  The veteran claimed that this also 
did not help.  After about six months, another person 
developed the same symptoms and the environmental people were 
called in.  The area was found to have a high level of 
polyurethane fumes.  The veteran was sent back to the doctor 
and tests were done including paranasal sinus x-rays and 
complete work-up including pulmonary function studies.  The 
veteran indicated that he was told at that time that he had 
sinusitis and chronic obstructive lung disease.  He was given 
inhalers, Entex, and antibiotics.  The veteran claimed that 
it took two months before he felt better; however, since then 
he had noticed that whenever he stopped the Entex, he 
developed symptoms of dry cough, earaches, and numbness on 
the left side of the face with a throbbing headache.  The 
veteran stated that he had this off and on since then.  The 
veteran's present complaints included recurrent dry cough, 
throbbing left-sided headache, nasal congestion, left earache 
and occasional numbness on the left upper side of his face.  

Examination of the nose revealed no deformity.  The septum 
was straight.  The airway was 50 percent obstructed on the 
left; 40 percent on the right.  The mucosa and turbinates 
were swollen and congested.  The diagnoses, in pertinent 
part, were history of exposure to polyurethane paint and 
fumes from April 1990 to October 1990; history of recurrent 
sinusitis, paranasal X-rays not remarkable on this 
examination; and rhinitis, recurrent.  The November 1993 VA 
X-ray examination of the veteran's sinuses revealed no gross 
abnormalities.  

A February 1994 rating decision granted service connection 
for allergic rhinitis.  A noncompensable evaluation was 
assigned effective September 1, 1993.  Service connection for 
sinusitis was denied. 

An April 1998 VA examination report indicates that 
examination of the nose revealed considerable inflammatory 
reaction throughout both nostrils.  The mucous was extremely 
red and edematous.  There was hypertrophy of the inferior 
turbinates and hypertrophy of the floor of the nostrils 
bilaterally.  The diagnosis was chemical rhinitis.  The 
examination report did not reflect a diagnosis of sinusitis.  
An April 1998 X-ray examination report indicates that the 
paranasal sinuses are well pneumatized and free of 
mucoperiosteal thickening or air fluid levels.  

Analysis

As discussed above, in order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

The veteran has not submitted competent evidence of a current 
diagnosis of sinusitis.  Sinusitis was not detected upon VA 
examinations in November 1993 or April 1998.  Significantly, 
X-rays taken during the most recent examination revealed no 
evidence of sinusitis.

The November 1993 VA examination report reflects only a 
history of sinusitis.  There was no indication that the 
veteran had sinusitis.  See Sanchez-Benitez v. West, U.S. 
Vet. App. No. 97-1948 (December 29, 1999), slip op. at 5.

Furthermore, the service medical records do not reflect a 
diagnosis of sinusitis and there is no clinical evidence of a 
history of sinusitis.  Thus, the Board finds that the first 
prong of the Caluza analysis has not been satisfied.  

The Board notes in passing that the service medical records 
and the current medical evidence reflect diagnoses of 
allergic rhinitis.  Service connection has been established 
for that disorder.  

The veteran asserts that he currently has sinusitis due to 
the chemical exposure he sustained in service, and therefore, 
service connection for sinusitis should be established.  
Although a layperson is competent to testify as to facts 
within his or her own observation and recollection, such as 
symptoms, such person is not competent to provide probative 
evidence as to matters requiring the expertise derived from 
specialized medical training, or experience, such as matters 
of clinical diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  The veteran is not competent to provide a 
medical opinion as to whether he currently has a diagnosis of 
sinusitis.  He has not submitted any other medical opinion to 
support his contentions.  

The Board finds that the medical evidence of record does not 
establish that the veteran currently has sinusitis.  Evidence 
of a well grounded claim must include medical evidence of a 
current disability.  See Caluza, 7 Vet. App. at 506.  See 
also Brammer, 3 Vet. App. at 225 (appellant did not produce 
any evidence that would tend to show a presently existing 
disability).  The most recent and most persuasive medical 
evidence of record does not show that the veteran currently 
has sinusitis.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer, supra; see 
also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

In the absence of competent medical evidence of a current 
diagnosis of sinusitis, the veteran's claim is not well 
grounded.  Therefore, the claim is denied.   

Entitlement to service connection for migraine headaches

The veteran contends that he is entitled to service 
connection for a headache disorder.  He contends that the 
headaches should be service-connected as secondary to 
allergic rhinitis, COPD, sinusitis, and/or that headaches are 
due to chemical exposure in service.   

Factual background

Service medical records indicate that in June 1974 and July 
1975, the veteran complained of headaches.  A July 1975 
service medical record reflects a diagnosis of unexplained 
headaches.  Service medical records dated in June 1982, 
February 1988, and February 1990 indicate that the veteran 
complained of headaches.  A March 1991 service medical record 
reveals that the veteran was exposed to chemical toxins for a 
six month period from April 1989 to October 1989.  Headache 
was one of the veteran's symptoms.  A report of medical 
history dated in September 1992 indicates that the veteran 
responded "no" when asked if he had frequent or severe 
headaches.  It was noted that the veteran had sustained a 
head injury in 1980.  The examiner indicated that there was 
no record in the chart for this injury.  The veteran denied 
having headaches since that injury.  

A November 1993 VA examination report indicates that the 
veteran reported that whenever he stopped taking Entex, he 
developed a throbbing headache.  The veteran reported that 
since the exposure to polyurethane in service, he has had 
recurrent left-sided headaches that start behind his ears and 
eyes around his face.  At times, the veteran has noted 
numbness on the side of his face.  He has had these symptoms 
about once every six weeks since the exposure to 
polyurethane.  Examination revealed no sensory or motor 
abnormalities.  The diagnosis, in pertinent part, was 
headaches, probably migraine.  

A May 1998 VA neurological examination report indicates that 
the veteran reported that while in service, around 1989 or 
1990, he was exposed to fumes within a closed area for over 
six months.  He states he started having severe headaches.  
The veteran reported that occupational health was called and 
apparently when it was sorted out that the exposure may be 
the etiology and he was removed from that site.  It was noted 
that after that, his headaches resolved and he has not had 
any headaches since that time.  The veteran reported that he 
had both the right and left throbbing type of headaches with 
some nausea and dizziness.  It was noted that the claims file 
was reviewed.  

Examination revealed that the cranial nerves II through XII 
were normal.  Motor examination revealed 5/5 strength 
throughout.  Reflexes were plus 2 throughout.  There were no 
pathological reflexes.  Sensory and cerebellar examination 
and gait were normal.  The diagnosis was headaches related to 
exposure to toxic fumes.  The examiner indicated that this 
diagnosis was based on the veteran's account and history that 
he started having severe headaches associated with other 
symptoms when he was working in an enclosed space and was 
exposed to toxic fumes.  The veteran had reported that when 
he was removed from that working area, his headaches 
resolved.  The examiner indicated that it was certainly 
likely that his headaches were triggered by the toxic fumes.  
The examiner stated that after removal from that area, his 
headaches have resolved and he has not had any further 
problems since that time.  The examiner stated that the 
veteran's neurological examination was normal. 

Analysis

As discussed above, in order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

Review of the record reveals that the veteran had complaints 
of headaches in service.  The service medical records reflect 
a diagnosis of "unexplained" headaches in 1975.  In 1991, 
the service medical records indicate that the veteran had 
headaches as a symptom of exposure to chemicals.  The Board 
notes that a September 1992 report of medical history 
indicates that the veteran denied having headaches since 
1980.  He did not have any complaints of headaches at that 
time.  

However, there is no competent medical evidence of a current 
diagnosis of a headache disorder.  The Board notes that the 
November 1993 VA examination refects a diagnosis of 
headaches, probably migraine.  However, the May 1998 VA 
examination reflects a diagnosis of headaches related to 
toxic fumes.  The Board points out that examiner indicated 
that after the veteran was removed from the area where 
exposure to toxic fumes occurred, the headaches resolved and 
the veteran had no other problems since that time.  The 
examination report indicates that neurological examination 
was normal.  

The Board notes that in Sanchez-Benitez v. West, No. 97-1948 
(U.S. Vet. App. Dec. 29, 1999), the Court held that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  The 
May 1998 VA examination report does not reflect a diagnosis 
of migraine headaches.  The Board finds that the first prong 
of the Caluza analysis had not been satisfied.

Evidence of a well grounded claim must include medical 
evidence of a current disability.  See Caluza, 7 Vet. App. at 
506.  See also Brammer, 3 Vet. App. at 225 (appellant did not 
produce any evidence that would tend to show a presently 
existing disability).  The most recent and most persuasive 
medical evidence of record does not show that the veteran 
currently has a headache disorder.  In the absence of proof 
of a present disability there can be no valid claim.  
Brammer, supra; see also Rabideau, supra.  

In the absence of competent medical evidence of a current 
diagnosis of a headache disorder, the veteran's claim is not 
well grounded, whether on the theory of direct relationship 
to service or on the theory that it is secondary to the 
service-connected allergic rhinitis.  Therefore, the claim is 
denied.   

Entitlement to service connection for COPD

The veteran contends that he is entitled to service 
connection for COPD.  He asserts that he incurred this 
disorder as a result of exposure to polyurethane paints in 
service.  He contends that he has lost 80 percent of his 
breathing capacity as a result of this exposure.  

Factual background

Service medical records dated in October 1983 indicate that 
the veteran sustained hydrazine vapor exposure.  The veteran 
was asymptomatic.  There was no evidence of toxicity.  

An October 1983 chest X-ray examination indicated that the 
lungs were free of active disease.  

Service medical records dated in December 1987 reflects a 
diagnosis of probable "TDIC" induced obstructive lung 
disease.  It was noted that the veteran was still quite 
symptomatic, since he has been away from the job and since 
painting activities diminished.  Another notation on the 
service medical record dated in December 1987 indicates that 
the veteran had probable occupational asthma and possible 
baseline underlying reactive disease.  He was prescribed an 
inhaler. 

A November 1989 chest X-ray examination was negative.  

A May 1990 service medical record reflects a diagnosis of 
allergic rhinitis and bronchospasms.  

Service medical records dated in March 1991 indicate that the 
veteran was exposed to toxic chemicals on workhours from 
April 1989 to October 1989.  The veteran's symptoms included 
numbness in the face, coughing, a "hard time breathing," 
severe headaches, and feeling unusually tired.  The veteran 
reported that he had been exposed to the fumes for a total of 
one hour each day.  The veteran indicated that he first 
started to feel the symptoms in April 1989.  He was treated 
with antibiotics and sinus medications.  The diagnosis was 
chronic cough and dyspnea.  It was noted that the veteran had 
a respiratory condition due to a toxic agent.  

Pulmonary function tests dated in March 1991 indicated that 
the veteran had low forced vital capacity (FVC) and possible 
severe obstruction.   

In April 1991, the environmental health concluded that the 
veteran's abnormal physical condition appeared to be a 
systemic effect as a direct result of the toxic material 
inhalation associated with his job.  It was classified as an 
occupational illness.  

An August 1991 service medical record indicates that the 
veteran's occupational illness symptoms reoccurred.  It was 
noted that the veteran had a chronic cough and dyspnea.  

A September 1992 report of medical history indicates that the 
veteran reported having shortness of breath, asthma, and 
chronic cough.  An April 1993 X-ray examination of the chest 
was normal.  

A November 1993 VA X-ray examination of the chest found no 
gross abnormalities.  A November 1993 VA examination of the 
respiratory system revealed normal inspection, palpation, and 
percussion.  On auscultation, breath sounds were fairly 
audile.  No rales or wheezing were noted.  There were no cor 
pulmonale.  It was noted that the veteran was not asthmatic.  
The veteran had a dry cough occasionally.  He claimed that he 
was short of breath when not taking Entex.  No infectious 
disease were present.  The diagnoses, in pertinent part, were 
history of exposure to polyurethane paint fumes from April 
1990 to October 1990, chronic obstructive pulmonary disease 
(COPD) not found on this examination, and pulmonary function 
tests within normal limits with normal arterial blood gases 
on examination.  

An April 1998 VA chest X-ray examination was normal.  An 
April 1998 VA examination report indicates that the veteran's 
lungs were clear to auscultation and percussion.  There were 
no rales, rhonchi, or wheezes.  The examination report did 
not reflect a diagnosis of COPD.  


Analysis

As discussed above, in order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

Review of the service medical records reveal that in 1987, 
probable occupational asthma and probable toxic induced 
obstructive lung disease were diagnosed.  In April 1991, it 
was determined that the veteran had an occupational illness 
with symptoms of chronic cough and dyspnea.  Thus, there is 
evidence of service incurrence of a pulmonary disorder in 
service.    

However, the more recent medical evidence of record shows 
that at the current time, the veteran does not have COPD or 
any other pulmonary disorder.  There is no competent evidence 
of a current diagnosis of COPD.  The November 1993 VA 
examination report indicates that COPD was not found upon 
examination.  VA chest X-ray examinations, dated in 1993 and 
1998, were normal.  Pulmonary function tests performed in 
1993 were normal.  The Board finds that the first prong of 
Caluza has not been satisfied.  

The veteran asserts that he currently has an 80 percent 
decrease in his breathing capacity due to COPD that was 
caused from the chemical exposure in service.  The Board 
finds that the veteran is competent to testify as to facts 
within his or her own observation and recollection, such as 
symptoms, however, such person is not competent to provide 
probative evidence as to matters requiring the expertise 
derived from specialized medical training, or experience, 
such as matters of medical causation.  See Espiritu, supra.  
The Board finds that the veteran is not competent to provide 
a medical opinion as to whether he currently has COPD or the 
degree of his breathing capacity.  Furthermore, as discussed 
above, the medical evidence of record establishes that the 
veteran does not have COPD or decreased breathing capacity.  
Pulmonary functions tests in 1993 were normal.  The veteran 
has not submitted any medical opinion to support his 
contentions that he currently has COPD.   

The Board finds that the medical evidence of record does not 
establish that the veteran currently has COPD.  Evidence of a 
well grounded claim must include medical evidence of a 
current disability.  See Caluza, 7 Vet. App. at 506.  See 
also Brammer, supra.  In the absence of competent medical 
evidence of a current diagnosis of COPD, the veteran's claim 
is not well grounded.  Therefore, the claim is denied.   

Additional matters

When a claim is not well grounded, the VA does not have a 
duty to assist the claimant in the development of facts 
pertaining to his claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  However, the VA may be obligated 
to advise the claimant of the evidence needed to complete the 
application.  In Robinette v. Brown, 8 Vet. App. 69 (1995), 
the Court stated that if a claimant alleged the existence of 
medical evidence that, if true, would have made the claim 
plausible, the VA would be under a duty to advise him to 
submit such evidence to complete the application for 
benefits.  The Court has also held, however, that the 
obligation exists only in the limited circumstances where the 
veteran has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996).

The Board is not on notice of the existence of any other 
possible evidence that exists that, if true, would make the 
veteran's claims for service connection for sinusitis, 
headaches, or COPD plausible.  This decision serves to inform 
the veteran of the kind of evidence that would be necessary 
to make his claim well grounded.  By this decision, the Board 
informs the veteran that in order to make his claims for 
service connection well grounded, he will need, at the very 
least, to submit competent medical evidence of a current 
diagnosis of those disorders and a medical nexus between 
those disorders and service.  

Entitlement to an increased evaluation for degenerative joint 
disease of the lumbar spine

Initial matters

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased evaluation for degenerative joint 
disease of the lumbar spine is well grounded within the 
meaning of the statutes and judicial construction.  See 38 
U.S.C.A. § 5107(a) (West 1991).  When a veteran claims that 
he has suffered an increase in disability, or that the 
symptoms of his disability are more severe than is 
contemplated by the currently assigned rating, that claim is 
generally considered well grounded.  Bruce v. West, 11 Vet. 
App. 405, 409 (1998); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).

Since the claim of entitlement to an increased evaluation for 
service-connected lumbar spine disability is well grounded, 
the VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
veteran has been provided with two VA examinations, in 
November 1993 and May 1998, and a full opportunity to present 
evidence and argument in support of this claim.  As such, the 
Board finds that all facts that are relevant to this issue 
have been properly developed

Pertinent Law and Regulations

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations a 20 percent rating is assigned.  
Id.  With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, a 10 percent rating 
is assigned.  Id.  The Schedule notes that the 20 percent and 
10 percent ratings based on X-ray findings, above, will not 
be combined with ratings based on limitation of motion.  Id. 

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine, a 10 percent evaluation is assigned for slight 
limitation of motion, a 20 percent evaluation is assigned for 
moderate limitation of motion, and a 40 percent evaluation is 
assigned for severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.  

The Board notes that words such as "mild," "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (1999).   It should also be noted 
that use of descriptive terminology such as "severe" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 U.S.C.A. § 7104(a) (West 
1991); 38 C.F.R. §§ 4.2, 4.6 (1999).

Under Diagnostic Code 5295, lumbosacral strain, lumbosacral 
strain with slight subjective symptoms warrants a zero 
percent evaluation, lumbosacral strain with characteristic 
pain on motion warrants a 10 percent evaluation, and 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position warrants a 20 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  A 40 percent evaluation is 
warranted for severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).   

Factual Background

Service medical records show that the veteran commenced 
treatment for low back pain and spasms in November 1982.  A 
September 1991 service medical record reflects a diagnosis of 
lumbar strain.  A September 1992 report of medical history 
indicates that the veteran reported having recurrent back 
pain.  It was noted that the veteran's back pain first 
started in 1982 and was symptomatic to date.  

A November 1993 VA examination report reveals that the 
veteran reported that he had the onset of some lumbosacral 
discomfort in the early 1980's.  He was treated with physical 
therapy and medications.  He stated that there was 
radiographic evidence of degenerative joint disease.  The 
veteran has required no invasive treatment of the lumbosacral 
area.  He reported having minimal symptoms referable to his 
lumbosacral area.  He has no symptoms that suggested any 
lower extremity radiculopathy.  The diagnosis, in pertinent 
part, was history of lumbosacral discomfort without history 
of injury and with no history of or clinical evidence to 
suggest any lower extremity radiculopathy at that time.  

A November 1993 VA X-ray examination of the lumbar spine 
revealed degenerative joint disease changes in the lower 
lumbar spine with narrowing of the intervertebral discs, 
eburnation, and spur formation.  Minimal lumbar scoliosis was 
seen convex to the left.  No other gross abnormalities were 
seen.

Service connection for degenerative joint disease of the 
lumbar spine was established in a February 1994 rating 
decision.  A noncompensable evaluation was assigned from 
September 1, 1993.  

In a January 1995 statement, the veteran stated that he could 
not bend for over a minute due to excruciating pain.  He 
stated that he suffered from constant muscle spasms of the 
lumbosacral spine with low back pain with bending, reaching, 
or walking.  He indicated that he had constant pain with 
excruciating pain in the lower extremities.  

An April 1998 VA neurological examination report indicates 
that motor examination was 5/5 strength throughout.  Reflexes 
were plus 2 throughout.  No pathological reflexes were found.  
Sensory examination, cerebellar examination, and gait were 
normal.  Neurological examination was normal.   

The May 1998 VA examination report indicates that the veteran 
reported having gradual problems with his back.  He did not 
have any specific single incident of trauma, but over the 
years, he experienced activity related back discomforts which 
were described in the medical records as lumbar strain.  The 
veteran's problems continued throughout his active duty 
status and have gotten worse over the last year or so.  He 
described the symptoms as a "soreness," muscle tightness, 
morning stiffness, and problems with lifting.  The veteran 
denied radiation.  Bowel and bladder habits were unaffected.  
He did have an increase in back pain with coughing and 
sneezing but he did not have any radicular component.  The 
veteran stated that after a week of work, his back took 
several days to recover function. 

Examination revealed some evidence of weak paraspinal 
musculature.  His pelvis was level.  The veteran appeared to 
have a slight lumbar scoliosis by palpation of the posterior 
elements which were nontender.  He had percussive tenderness 
in the lower lumbar area.  It was noted that range of motion 
was excellent.  Forward flexion was to 90 degrees, extension 
was to 25 degrees, side bending was to 35 degrees, and 
rotation was to 45 degrees.  Neurologic examination in both 
of the lower extremities was unremarkable except for atrophy 
in the right quadriceps muscle related to his right knee 
problems.  Sensory examination was normal, and reflexes were 
brisk and equal without pathologic reflexes.  X-ray 
examination of the lumbar spine revealed significant disk 
space narrowing at L4-5 associated with a vacuum phenomenon 
as well as small anterior osteophyte formation.  There were 
small spurs present at L1-L3, but the disc spaces appeared to 
be fairly well maintained.  There was slight rightward 
convexity of the lumbar spine. 

The diagnosis, in pertinent part, was severe degenerative 
disk disease of the lumbosacral spine.  The examiner noted 
that the veteran was moderately impaired in terms of normal 
function regarding back pain.  The examiner indicated that 
the veteran had straight-forward complaints with a good 
history of activity-related discomfort in the lower back.  
There was no embellishment.  The examiner indicated that the 
impairment has been improved by the veteran's attention to 
physical conditioning, but it was expected that he would have 
a progression of symptoms related to his lower back which may 
prevent him from being able to perform his duties on the 
flight line where he is currently employed.  The examiner 
indicated that at the present time, the symptoms did not 
prevent the veteran from doing his job, but the symptoms 
interfered on a regular basis due to his service-connected 
problems with his back.  

In an October 1999 rating decision, the RO assigned a 10 
percent disability evaluation to the degenerative joint 
disease of the lumbar spine effective September 1, 1993.  The 
RO assigned the 10 percent rating under Diagnostic Code 5003 
based upon the X-ray findings of degenerative joint disease 
and the veteran complaints of discomfort with activity. 

Analysis

In this case, the veteran's degenerative joint disease of the 
lumbar spine is currently rated as 10 percent disabling under 
Diagnostic 5003, degenerative arthritis. 

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board must consider which Diagnostic Code or 
Diagnostic Codes are most appropriate for application and 
provide an explanation for any such finding.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995). 

As noted above, under Diagnostic Code 5003, degenerative 
arthritis when established by X-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of 
motion of the lumbar spine is rated under Diagnostic Code 
5292.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292.  

In applying the law to the existing facts, the Board finds 
that the record demonstrates the requisite objective 
manifestations for a 10 percent disability evaluation under 
Diagnostic Codes 5003 and 5292.  The medical evidence of 
record shows that the veteran has degenerative disc disease 
of the lumbosacral spine.  X-ray examination of the lumbar 
spine revealed significant disk space narrowing at L4-5, 
small anterior osteophyte formation, small spurs at L1-L3 
with fairly maintained disc spaces, and slight rightward 
convexity of the lumbar spine.  The evidence of record shows 
that the veteran has slight limitation of motion of the 
lumbar spine, with forward flexion to 90 degrees, extension 
to 25 degrees, side bending to 35 degrees, and rotation to 45 
degrees.  The May 1998 examiner noted that the veteran's 
range of motion of the lumbar spine was "excellent".

The Board concludes that a 10 percent evaluation is warranted 
for the service-connected degenerative joint disease of the 
lumbar spine under Diagnostic Codes 5003 and 5292, when 
consideration is given to the slight limitation of motion of 
the lumbar spine caused by the service-connected lumbar spine 
disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5292.  

The Board finds that a disability evaluation in excess of 10 
percent under the schedular criteria found in Diagnostic Code 
5292 is not warranted, since the medical evidence does not 
establish moderate or severe limitation of motion of the 
lumbar spine.  The Board recognizes that severe degenerative 
disc disease was diagnosed.  However, the medical evidence 
shows that this disability causes only slight limitation of 
motion of the lumbar spine.  

The medical and other evidence demonstrates that the veteran 
has complaints of back discomfort and pain with activity.  
Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
DeLuca, 8 Vet. App. at 204-207.  

In this instance, the evidence of record demonstrates that 
the veteran has additional functional loss of the lumbar 
spine which is sufficient to warrant an additional disability 
evaluation based on 38 C.F.R. §§ 4.40 and 4.45.  The 10 
percent evaluation currently assigned to the veteran's lumbar 
spine disability specifically contemplates slight limitation 
of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5292.  However, the medical evidence of record 
establishes that veteran experiences moderate functional loss 
due to the lumbar spine disability.  The May 1998 VA 
examination report indicates that the examiner concluded that 
the veteran was moderately impaired in terms of normal 
function regarding his back.  There was also evidence of weak 
paraspinal musculature and percussive tenderness in the lower 
lumbar area.  The May 1998 VA examination report noted that 
the veteran's back symptoms interfered with his ability to do 
his job, but did not prevent the veteran from doing his job.  
Thus, the Board finds that the veteran's lumbar spine 
disability manifests additional functional impairment due to 
pain on use so as to warrant the assignment of an additional 
10 percent under the provisions of 38 C.F.R. §§ 4.40 and 
4.45, consistent with moderate disability.  Therefore, a 
rating of 20 percent is warranted for the lumbar spine 
disability.   

The Board has explored the possibility of rating the 
veteran's disability under a different diagnostic code, 
38 C.F.R. § 4.71a, Diagnostic code 5295 [lumbosacral strain].  
See Butts, supra.  The evidence of record reflects past 
diagnoses of lumbar strain and the veteran's reported back 
problems include muscle spasm.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

In applying the law to the existing facts, the Board finds 
that a disability in excess of 10 percent is not warranted 
under Diagnostic Code 5295.  The veteran has slight 
limitation of forward motion, not marked limitation.  He has 
lateral motion, although this motion is slightly limited.  
There is no evidence of muscle spasm on extreme forward 
bending.  There is no evidence of listing of whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Thus, the Board finds 
that a disability evaluation in excess of 10 percent would 
not be warranted on application of Diagnostic Code 5295.  38 
C.F.R. 4.71a,  Diagnostic Code 5295.  Moreover, as indicated 
above, the veteran's disability is manifested principally by 
X-ray findings of degenerative joint disease of the lumbar 
spine and limitation of motion of the spine.  The Board 
therefore finds that the veteran's lumbar spine disability is 
more consistent with the application of Diagnostic Codes 5003 
and 5292, and those diagnostic codes are the most 
appropriate.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  In this case, the Board believes 
that the evidence discussed above allows for the assignment 
of a 20 percent disability rating for the service-connected 
back disability effective from September 1, 1993, the day 
after the veteran's separation from service.   

In summary, a 20 percent evaluation for the service-connected 
degenerative joint disease of the lumbar spine is warranted, 
for the reasons and bases described above.  The Board 
concludes that the evidence supports the veteran's claim for 
an increased evaluation for the service-connected lumbar 
spine disability.  The benefit sought on appeal is 
accordingly granted to that extent.  

Entitlement to an evaluation in excess of 10 percent for 
instability of the right knee  and an evaluation in excess of 
10 percent for post traumatic degenerative joint disease of 
the right knee 

Initial matters

The RO has assigned a 10 percent evaluation under Diagnostic 
Code 5257 based upon findings of knee instability and a 
separate 10 percent evaluation under Diagnostic Code 5010 
based upon findings of degenerative joint disease and painful 
motion.  See VAOPGCPREC 23-97(July 1, 1997) [holding that 
since Diagnostic Code 5257 for lateral instability of the 
knee is "without reference to limitation of motion," a 
separate rating for traumatic arthritis is available], which 
will be discussed in greater detail below.  The two 
disability ratings will be addressed simultaneously by the 
Board.

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased evaluation for right knee 
disability is well grounded within the meaning of the 
statutes and judicial construction.  See 38 U.S.C.A. § 
5107(a) (West 1991); Bruce, supra; Proscelle, supra.  

Since the claim of entitlement to an increased evaluation for 
right knee disability is well grounded, the VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  The veteran has been 
provided with two VA examinations in 1993 and 1998, and a 
full opportunity to present evidence and argument in support 
of this claim.  As such, the Board finds that all facts that 
are relevant to this issue have been properly developed.  

Pertinent law and regulations

Diagnostic Code 5010, arthritis due to trauma, substantiated 
by X-ray findings, indicates that the arthritis due to trauma 
is rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis is rated under 
Diagnostic Code 5003.  The provisions of Diagnostic Code 5003 
are set forth above. 

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (1999).  
Under Diagnostic Code 5260, limitation of flexion of the knee 
to 60 degrees warrants a noncompensable evaluation, 
limitation of flexion to 45 degrees warrants a 10 percent 
rating, limitation of flexion to 30 degrees warrants a 20 
percent evaluation and limitation of flexion to 15 degrees 
warrants a 30 percent evaluation, the highest schedular 
evaluation under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (1999).

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants 10 
percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.  Limitation of extension of the 
knee to 30 degrees warrants a 40 percent evaluation and 
limitation of extension of the knee to 45 degrees warrants a 
50 percent evaluation, the highest schedular evaluation under 
this diagnostic code.  Id.

Under Diagnostic Code 5257, impairment of the knee, recurrent 
subluxation and lateral instability, a 10 percent disability 
evaluation requires slight impairment of either knee.  A 20 
percent evaluation requires moderate impairment.  A 30 
percent evaluation requires severe impairment.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (1999). 

The Schedule provides that the range of motion of the knee is 
zero degrees on extension to 140 degrees on flexion.  38 
C.F.R. § 4.71, Plate II (1999).  

In VAOPGCPREC 23-97, VA General Counsel stated that when a 
knee disorder is rated under Diagnostic Code 5257 and a 
veteran also has limitation of knee motion which at least 
meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned.  In VAOPGCPREC 9-98, General Counsel stated if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59. 

Factual Background

Service connection for internal derangement of the right 
knee, postoperative, was established in December 1979.  A 
noncompensable disability evaluation was assigned from June 
22, 1979.  

Service medical records indicate that the veteran underwent 
an arthroscopy and arthrotomy with excision of the medical 
meniscus of the right knee in September 1977.  The diagnosis 
was internal derangement of the right knee.  In March 1979, 
the veteran underwent an anteromedial reconstruction and 
semimembranosus advancement.  The diagnosis was status post 
medial meniscectomy of the right knee and two to three plus 
anteromedial rotary instability of the right knee.  

Service medical records indicate that in November 1990, the 
veteran underwent a right knee arthroscopy, a partial lateral 
meniscectomy, osteochondral fragment removal, and a McIntosh 
extra-articular anterior cruciate ligament reconstruction.  
It was noted that X-ray examination was consistent with 
degenerative joint disease and a history of torn anterior 
ligament.  A September 1992 report of medical history 
indicates that the veteran reported having swollen and 
painful joints and a "trick" or locked knee.  The report 
indicates that the veteran had surgical repair in the right 
knee in 1971, 1978, 1979, and 1990, with good results.  The 
veteran reported that he had full range of motion.  He was 
unable to perform high impact activities.  The knee disorder 
was not considered disabling.  

A November 1993 VA examination report indicates that the 
veteran reported that in 1971, he underwent an arthrotomy and 
a meniscectomy.  Subsequent to that time, he had a 
ligamentous reconstruction.  He stated that he rehabilitated 
and was doing relatively well, but began experiencing 
difficulties with his knee in the 1990's.  He underwent an 
anterior cruciate ligament reconstruction.  The veteran had 
no further surgical procedures to the right knee.  The 
veteran was currently employed in sales.  It was noted that 
at that time, he continued to have difficulties with his 
right knee.  He reported that with weather changes and 
certain activities, he developed discomfort for which he took 
nonsteroidal anti-inflammatory drugs.  He occasionally wore 
an activity brace.  Examination of the right knee revealed 
some residual right thigh atrophy, measuring 21 inches in 
circumference in the mid thigh area on the right side, as 
compared to 22 inches in circumference on the left side.  
Joint line measurements were equal, bilaterally, at 16 
inches.  There were two medial incisions, one at the medial 
joint line and the other in the parapatellar area.  On the 
lateral side, he had two incisions, one in the parapatellar 
area and the other along the lateral aspect of the knee for 
the fascia lateral reconstruction.  He was able to extend the 
knee to zero degrees and flex the knee to 135 degrees.  There 
was slight laxity of the medial ligaments and there was also 
some medial joint line hypertrophy suggesting some element of 
osteoarthritis.  The lateral ligaments appeared to be sound.  
The cruciate ligament demonstrated a moderately positive 
drawer sign on the right, this was not present on the left.  
The diagnosis was postoperative status meniscectomy and 
reconstruction of the right knee with residual slight laxity 
of the medial knee ligaments and slight residual laxity of 
the anterior cruciate ligament.  There was also evidence of 
medial joint line osteophyte formation.  

A November 1993 X-ray examination of the right knee revealed 
a metallic screw running through the lateral femoral condyle.  
Minimal degenerative joint disease changes were seen of this 
knee joint, with minimal narrowing of the joint space, 
herniation, and spur formation.

In a February 1994 rating decision, service connection for 
post traumatic degenerative joint disease status post 
internal derangement of the right knee, postoperative, was 
established.  A 10 percent disability evaluation was assigned 
effective September 1, 1993.

In a January 1995 statement, the veteran indicated that the 
range of motion of his right knee was zero degrees on 
extension to 105 degrees on flexion.  He indicated that he 
was not able to bend or kneel for more than a minute due to 
the excruciating pain.  

A May 1998 VA orthopedic examination report indicates that 
the claims folder was reviewed.  It was noted that the 
veteran was doing fairly well since the knee surgeries in 
service.  He currently worked in aircraft maintenance in 
Saudi Arabia.  He had activity-related swelling and 
discomfort in his knee.  The veteran stated that after a week 
of work, his knee took several days to recover function.  

Neurologic examination in both the lower extremities was 
unremarkable except for atrophy in the right quadriceps 
muscle related to his right knee problems.  Sensory 
examination was normal, and reflexes were brisk and equal 
without pathologic reflexes.  Examination of his right knee 
revealed four surgical incisions which were nontender.  There 
was marked parapatellar crepitus.  There was tenderness along 
medial and lateral joint lines.  Ligamentous examination 
showed positive anterior drawer but a negative Lachman.  He 
had an opening on the lateral joint line with varus stress 
indicating lateral collateral and posterolateral capsular 
instability.  Medial collateral ligament was intact.  
Posterior drawer was negative.  X-ray examination of the 
right knee revealed progressive tricompartmental degenerative 
arthritic changes with a screw and washer fixing the anterior 
cruciate ligament graft on the lateral side of his femoral 
condyle just above the knee joint.  The diagnosis, in 
pertinent part, was post-traumatic arthritis of the right 
knee and postoperative ligamentous reconstruction with 
multiple procedures and residual laxity.  

The examiner indicated that the veteran was moderately 
impaired in terms of normal function regarding the knee.  The 
examiner indicated that the veteran had straightforward 
complaints with a good history of activity-related discomfort 
in the right knee.  There was no embellishment.  The examiner 
indicated that the veteran's impairment was improved by the 
veteran's attention to physical conditioning.  It was 
expected that the veteran would have a progression of 
symptoms related to his right knee which may prevent him from 
being able to perform his duties on the flight line where he 
is currently employed.  At present those knee symptoms did 
not prevent him from doing his job, but did interfere with 
his duties. 

A May 1998 VA X-ray examination of the right knee revealed an 
orthopedic screw projecting from the superior aspect of the 
right lateral femoral condyle with its tip near the femoral 
notch.  There was marked lateral joint space narrowing and 
lateral and medial articular surface irregularities 
associated with spurs.  Patellofemoral spur formation was 
also seen.  The impression was tricompartment degenerative 
joint disease and postsurgical changes. 

Analysis

The RO has assigned a 10 percent evaluation to the veteran's 
service-connected right knee disability under Diagnostic Code 
5257 based upon findings of knee instability and has also 
assigned a 10 percent evaluation under Diagnostic Code 5010 
based upon findings of degenerative joint disease and painful 
motion.    

In VAOPGCPREC 23-97, the General Counsel concluded that 
Diagnostic Code 5257 provides for evaluation of instability 
of the knee without reference to limitation of motion.  The 
terms of Diagnostic Code 5003, on the other hand, refer not 
to instability but to x-ray findings and limitation of motion 
"under the appropriate diagnostic codes for the specific 
joint or joints involved (DC 5200 etc.)."  The General 
Counsel concluded that the reference to "DC 5200 etc." 
associates Diagnostic Code 5003 with the diagnostic codes 
involving limitation of motion.  Since Diagnostic Code 5257 
is not among those codes, it is not thereby associated with 
Diagnostic Code 5003.  See also Johnson v. Brown, 9 Vet. App. 
7, 11 (1996).  Thus, the General Counsel, noting the Court's 
determination in Esteban v. Brown, 9 Vet. App. 259, 261-62 
(1994), indicated that Court precedent supports the 
availability of separate ratings under Diagnostic Code 5257 
and Diagnostic Code 5003 and other diagnostic codes 
pertaining to limitation of motion of the knee.  
Nevertheless, the General Counsel opinion also noted that a 
separate rating "must be based upon additional disability."  
Where additional disability is shown, the General Counsel 
noted that a veteran rated under Diagnostic Code 5257 can 
also be compensated under Diagnostic Code 5003 and vice 
versa.  

In applying the law to the existing facts, the Board finds 
that a 10 percent evaluation is warranted for the service-
connected right knee disability under the provisions of 
Diagnostic Code 5257.  The medical evidence of record 
establishes that the veteran has instability and ligament 
laxity of the right knee.  The November 1993 VA examination 
report indicated that the veteran had "slight" laxity of 
the medial ligaments and slight residual laxity of the 
anterior cruciate ligament.  The May 1998 VA examination 
report reveals that there was lateral collateral and 
posterolateral capsular instability. 

The Board finds the symptomatology described in recent 
examination reports approximates the criteria for slight 
impairment of the knee under Diagnostic Code 5257, when 
consideration is given to the extent of the orthopedic 
symptoms.  As noted above, the laxity of the right knee was 
described as "slight" by the medical examiner in 1993.  
There is no evidence that the instability has become worse 
since that time.  Although there is no question that laxity 
exists, it does not appear that this is a significant reason 
for the veteran's knee problems.  The veteran has described 
his knee problems as involving mostly swelling and 
discomfort, not instability.  Thus, the Board finds that a 10 
percent disability rating is appropriate under Diagnostic 
Code 5257.  

As noted above, there are situations in which the application 
of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, in this case, where 
the diagnostic code under which the veteran is rated, 38 
C.F.R. § 4.71, Diagnostic Code 5257, is not predicated on 
loss of range of motion, §§ 4.40, 4.45,and 4.59 with respect 
to pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7 
(1996). 

With respect to the separate rating for the veteran's 
service-connected right knee disability under Diagnostic 
Codes 5003 and 5257, there is medical evidence which 
demonstrates that in addition to the slight ligamentous 
instability of the right knee, which has been addressed by 
the Board immediately above, there is degenerative arthritis 
associated with right knee pain and a limited range of 
motion.  

In applying the law to the existing facts, the Board finds 
that a compensable evaluation is not warranted under 
Diagnostic Codes 5260 and 5261 for limitation of motion of 
the right knee.  There is no evidence supporting a finding of 
limitation of extension to 5 degrees or more.  Extension of 
the right knee was normal.  There is no medical evidence 
supporting a finding of limitation of flexion to 60 degrees 
or less.  Flexion of the veteran's right knee was limited to 
135 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.  Thus, the veteran's right knee condition is not 
compensable under the Schedule for limitation of motion. 

Nevertheless, under the provisions of Diagnostic Codes 5010 
and 5003, where x-ray findings confirm degenerative arthritis 
and limitation of motion is otherwise noncompensable under 
the appropriate codes and objectively confirmed by findings 
such as swelling or painful motion, a 10 percent evaluation 
is appropriate.  This provision for a compensable evaluation 
for arthritis where one would otherwise not be afforded on 
the basis of limitation of motion reflects a recognition that 
painful motion is a factor of the pathology of arthritis and 
of the disability.  See 38 C.F.R. § 4.59 (1999).  

As noted above, the evidence of record shows that the 
veteran's right knee exhibits painful limitation of motion on 
examination which is noncompensable under the diagnostic 
codes for limitation of flexion and limitation of extension 
of the leg (Diagnostic Codes 5260, 5261).  The medical 
evidence of record reflects X-ray findings of tricompartment 
arthritis of the right knee with complaints of pain and 
discomfort, and a limitation of flexion to 135 degrees.  
Therefore, the Board finds that a 10 percent evaluation is 
warranted for degenerative arthritis of the right knee under 
the provisions of Diagnostic Codes 5003 and 5010.  

The Board has also considered the application of 38 C.F.R. §§ 
4.40, 4.45, and 4.59 in light of the Court's ruling in 
DeLuca.  The Court finds that an additional evaluation for 
limitation of function under these codes is appropriate in 
this case.  The Board notes the May 1998 VA examination 
indicates that the examiner determined that the veteran was 
moderately impaired in terms of normal function of the right 
knee.  The examiner noted that the right knee symptomatology 
did not prevent the veteran from working, but did interfere 
on a regular basis with his ability to work.  The examination 
also detected atrophy of the right quadriceps muscle and 
marked crepitus related to the right knee problems.  There 
was also tenderness along the medial and lateral joint lines.  

Based on the above medical evidence, the Board finds that an 
additional evaluation of 10 percent is warranted for 
additional functional loss of the right knee, resulting in 
the assignment of a 20 percent disability rating for 
degenerative joint disease of the right knee with painful 
motion.  Under Diagnostic Code 5010.

In summary, a disability evaluation in excess of 10 percent 
is not warranted for the service-connected instability of the 
right knee under the provisions of Diagnostic Code 5257, for 
the reasons and bases described above.  A 20 percent 
evaluation is warranted for the service-connected post 
traumatic degenerative joint disease of the right knee under 
Diagnostic Codes 5003, 5010, with the application of 
38 C.F.R. 4.40, and 4.45, for the reasons described above.  
To that extent, the benefit sought on appeal is granted.  

As a final matter, the Board finds that the evidence 
discussed above allows for the assignment of the separate 10 
percent evaluation under Diagnostic Code 5257 and the 20 
percent evaluation under Diagnostic Codes 5003 and 5010 for 
the service-connected right knee effective from September 1, 
1993, the day after the veteran's separation from service.  
See Fenderson, supra.  

Entitlement to an evaluation in excess of 10 percent for 
allergic rhinitis

Initial matters

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased evaluation for allergic rhinitis 
is well grounded within the meaning of the statutes and 
judicial construction.  See 38 U.S.C.A. § 5107(a) (West 
1991); Bruce, supra; Proscelle, supra.  

Since the claim of entitlement to an increased evaluation for 
allergic rhinitis is well grounded, the VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  The veteran has been 
provided with two VA examinations in November 1993 and April 
1998, and a full opportunity to present evidence and argument 
in support of this claim.  As such, the Board finds that all 
facts that are relevant to this issue have been properly 
developed.

Pertinent law and regulations

During the pendency of this appeal, the regulations 
pertaining to the evaluation of respiratory disorders were 
revised effective October 7, 1996.  See 61 Fed. Reg. 46720 
(1996) (codified at 38 C.F.R. § 4.97).  Prior to October 7, 
1996, the pertinent diagnostic code for rating allergic 
rhinitis was Diagnostic Code 6501, chronic atrophic rhinitis.  
See 38 C.F.R. § 4.97, Diagnostic Code 6501 (1996).  Effective 
October 7, 1996, the pertinent diagnostic code was Diagnostic 
Code 6522, allergic or vasomotor rhinitis.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6522 (1999).  

The Board notes that where the law or regulations change 
while a case is pending, the version most favorable to the 
veteran applies, absent Congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

Under Diagnostic Code 6501, which was in effect prior to 
October 7, 1996, a 10 percent rating is assigned when there 
is evidence of chronic atrophic rhinitis with definite 
atrophy of the intranasal structure, and moderate secretion.  
38 C.F.R. § 4.97, Diagnostic Code 6501.  A 30 percent 
evaluation is assigned for chronic atrophic rhinitis 
manifested by moderate crusting and ozena, atrophic changes.  
Id.  A 50 percent evaluation is assigned for chronic atrophic 
rhinitis manifested by massive crusting and marked ozena, 
with anosmia.  Id.  

Under the revised Schedule, effective October 7, 1996, under 
Diagnostic Code 6522, a 10 percent evaluation is assigned for 
allergic or vasomotor rhinitis without polyps, but with 
greater than 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  38 C.F.R. § 
4.97, Diagnostic Code 6522.  (1999).  A 30 percent rating is 
assigned for allergic or vasomotor rhinitis with polyps.  Id.  

Factual Background

Service medical records show that allergic rhinitis was first 
diagnosed in January 1984.  He was subsequently treated for 
allergic rhinitis in 1990. 

A November 1993 VA examination report indicates that the 
veteran reported having a recurrent dry cough, throbbing left 
sided headaches, and nasal congestion.  He also had a left 
earache and occasional numbness on the left upper side of his 
face.  The veteran indicated that he currently took Entex and 
if he did not take it, he developed symptoms.  Examination 
revealed no deformity of the nose.  The septum was straight.  
The airway was 50 percent obstructed on the left and 40 
percent on the right.  The mucosa and turbinates were swollen 
and congested.  X-ray examination of the sinuses revealed no 
gross abnormalities.  The diagnosis, in pertinent part, was 
recurrent rhinitis.  

Service connection for allergic rhinitis was established in a 
February 1994  rating decision.  A zero percent disability 
evaluation was assigned effective from September 1, 1993.  

An April 1998 VA examination report indicates that the 
veteran reported that he developed nasal congestion, runny 
nose, difficulty breathing through his nose, sneezing, nasal 
drainage, and dry cough after chemical exposure in service.  
He stated that he used an antihistamine.  He never had any 
surgery or any skin test for allergies.  Examination revealed 
the nose was anatomically in the midline.  There was 
considerable inflammatory reaction throughout both nostrils.  
The mucosa was extremely red and edematous.  There was 
hypertrophy of the inferior turbinates and of the floor of 
the nostrils bilaterally.  There was some serous exudate and 
secretion.  No purulent exudate was noted.  The diagnosis was 
chemical rhinitis.  X-ray examination of the sinuses revealed 
that the paranasal sinuses were well pneumatized and free of 
mucoperiosteal thickening or air fluids levels.   

An October 1999 rating decision assigned a 10 percent 
disability evaluation to the allergic rhinitis, effective 
from September 1, 1993.   

Analysis

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
rating greater than 10 percent under the provisions of former 
Diagnostic Code 6501.  There was no evidence of moderate or 
massive crusting, ozena, atrophic changes, or anosmia upon VA 
examinations in 1993 and 1998.  The mucosa was red, 
edematous, congested and swollen.  There was some serous 
exudate and secretion.  There was no purulent exudate noted.  
Thus, the Board finds that a 10 percent evaluation is 
appropriate and a disability rating in excess of 10 percent 
is not warranted under Diagnostic Code 6501. 38 C.F.R. § 
4.96, Diagnostic Code 6501. 

The evidence of record further does not demonstrate the 
requisite objective manifestations for a rating greater than 
10 percent under the current provisions of Diagnostic Code 
6522.  VA examinations revealed no evidence of nasal polyps.  
There was evidence that the airway was 50 percent obstructed 
on the left and 40 percent obstructed on the right.  The 
Board finds that a 10 percent disability rating is 
appropriate under the provisions of Diagnostic Code 6522, and 
a disability evaluation in excess of 10 percent is not 
warranted.  38 C.F.R. § 4.97, Diagnostic Code 6522. 

In summary, a disability evaluation in excess of 10 percent 
is not warranted for the service-connected allergic rhinitis, 
for the reasons and bases described above.  The preponderance 
of the evidence is against the veteran's claim for a 
disability evaluation in excess of 10 percent for the 
service-connected allergic rhinitis.  The benefit sought on 
appeal is accordingly denied.

The Board notes as a final matter that there is no evidence 
of record that the veteran's service-connected allergic 
rhinitis was more severe at any time since September 1, 1993.  
Accordingly a staged rating under Fenderson is not warranted.

ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for sinusitis is denied.  

A well-grounded claim not having been submitted, entitlement 
to service connection for migraine headaches is denied.  

A well-grounded claim not having been submitted, entitlement 
to service connection for chronic obstructive pulmonary 
disease is denied.  

Entitlement to an increased evaluation of 20 percent for 
degenerative joint disease of the lower spine is granted, 
subject to controlling regulations applicable to the payment 
of monetary awards.

Entitlement to an increased evaluation for instability of the 
right knee is denied.   






CONTINUED ON NEXT PAGE


Entitlement to an increased evaluation of 20 percent for post 
traumatic degenerative joint disease of the right knee is 
granted, subject to controlling regulations applicable to the 
payment of monetary awards. 

Entitlement to an increased evaluation for allergic rhinitis 
is denied.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

